NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALI SHAHROKHI,                                  No. 21-16171

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02346-GMN-VCF

 v.
                                                MEMORANDUM*
JEROME T. TAO; BONNIE BULLA;
MICHAEL P. GIBBONS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Ali Shahrokhi appeals from the district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) and based on absolute immunity. Milstein


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Cooley, 257 F.3d 1004, 1007 (9th Cir. 2001). We affirm.

      The district court properly dismissed Shahrokhi’s action as barred by

judicial immunity. See Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir.

2001) (describing factors relevant to the determination of whether an act is judicial

in nature and subject to absolute judicial immunity); see also Swift v. California,

384 F.3d 1184, 1188 (9th Cir. 2004) (“It is well established that state judges are

entitled to absolute immunity for their judicial acts.”).

      AFFIRMED.




                                           2                                   21-16171